

	

		II 

		109th CONGRESS

		1st Session

		S. 168

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Bingaman (for

			 himself and Mr. Bennett) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To reauthorize additional contract

		  authority for States with Indian reservations.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Indian School Bus Route Safety

			 Reauthorization Act of 2005.

		

			2.

			Reauthorization of additional contract authority for States

			 with Indian reservations

			Section 1214(d)(5)(A) of the

			 Transportation Equity Act for the 21st Century (23 U.S.C. 202 note; 112 Stat.

			 206) is amended by striking $1,500,000 for each of fiscal years 1998

			 through 2003 and inserting $1,800,000 for each of fiscal years

			 2005 through 2010.

		

